Exhibit 10.2

RESTRICTED STOCK UNIT AWARD NOTICE

Pursuant to the United Continental Holdings, Inc.

2008 Incentive Compensation Plan

This Restricted Stock Unit Award Notice (the “Award Notice”), dated as of
«Grant_Month» «Grant_Day», «Grant_Year» (the “Grant Date”), sets forth the terms
and conditions of an award of «Number of RSUs» restricted stock units (the
“Award”) that are subject to the terms and conditions specified herein (“RSUs”)
and that are granted to «First» «Last» by United Continental Holdings, Inc., a
Delaware corporation (the “Company”), under the United Continental Holdings,
Inc. 2008 Incentive Compensation Plan, as amended (the “Plan”).

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Notice. In the event of any conflict
between the terms of the Plan and the terms of this Award Notice, the terms of
the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Notice that are not
defined in this Award Notice have the meanings as used or defined in the Plan.
As used in this Award Notice, the term “Vesting Date” means the date on which
you become entitled to delivery of cash in settlement of the RSUs subject to
this Award Notice, as provided in Section 3(b) of this Award Notice. As used in
this Award Notice, the term “Fair Market Value” means, as of any specified date,
the simple average of the closing sales prices of a Share in the principal
securities market in which the Shares are then traded over the 20 most recent
consecutive trading days ending on the last trading day preceding the specified
date, adjusted appropriately by the Committee for any stock splits, stock
dividends, reverse stock splits, special dividends or other similar matters
occurring prior to the specified date.

SECTION 3. Vesting and Settlement. (a) Vesting. Your RSUs shall vest according
to the schedule set forth in Section 3(a)(i) below, provided that you must be
actively employed by the Company or an Affiliate on the relevant Vesting Date,
except as set forth in Section 3(a)(iii) and (iv) below or as otherwise
determined by the Committee in its sole discretion, provided further that, in
the event of your Termination of Employment by reason of death or Disability,
you shall immediately become entitled to vesting and settlement of all
outstanding RSUs.

(i) Subject to the terms and conditions of this Award Notice and to the
provisions of the Plan, your RSUs shall vest and no longer be subject to any
restriction in accordance with the following schedule: «Vesting Schedule
Details» In the event that this vesting schedule results in a fractional share,
the fractional share will be rounded down in the first «Number of Vesting Dates»
vestings and carried forward to the «Final Vesting Date» vesting.

(ii) Notwithstanding Section 8(a) of the Plan, the RSUs granted to you pursuant
to this Award shall not automatically vest and restrictions and forfeiture
provisions shall not automatically lapse in the event of a Change in Control.

(iii) If you experience an involuntary Termination of Employment (other than an
involuntary termination for “cause” as determined by the Committee in its sole
discretion) during the two-year period following a Change in Control that occurs
after the Grant Date, the RSUs shall immediately vest upon such Termination of
Employment and you shall be entitled to settlement of all then outstanding RSUs
within 60 days of your Termination of Employment. Notwithstanding the foregoing,
your rights with respect to such RSUs shall be forfeited in



--------------------------------------------------------------------------------

accordance with Section 4 unless on or before the 60th day following your
Termination of Employment, you have executed and delivered to the Company a
valid waiver and release of all claims against the Company and its Subsidiaries
and Affiliates, and you have not revoked such waiver and release of claims in
accordance with its terms.

(iv) In the event of your Termination of Employment by reason of retirement,
your then outstanding RSUs shall vest on a pro-rata basis effective as of the
date of your Termination of Employment as follows:

 

  A. If such retirement occurs on or before «Date», the number of RSUs scheduled
to vest on «Date» pursuant to Section 3(a)(i) shall be multiplied by a fraction,
the numerator of which is the number of days during the period beginning on
«Date» and ending on the date of your retirement and the denominator of which is
365, up to a maximum fraction equivalent to 100%. The RSUs scheduled to vest on
«Insert Remaining Dates» shall be forfeited.

 

  B. If such retirement occurs after «Date» but on or before «Date», the number
of RSUs scheduled to vest on «Date» pursuant to Section 3(a)(i) shall be
multiplied by a fraction, the numerator of which is the number of days during
the period beginning on «Date» and ending on the date of your retirement and the
denominator of which is 365. The RSUs scheduled to vest on «Date» shall be
forfeited.

 

  C. If such retirement occurs after «Date», the number of RSUs scheduled to
vest on «Date» pursuant to Section 3(a)(i) shall be multiplied by a fraction,
the numerator of which is the number of days during the period beginning on
«Date» and ending on the date of your retirement and the denominator of which is
365.

(b) Cash Settlement of RSUs. The RSUs granted to you pursuant to this Award will
be settled in cash within 60 days following the date the RSUs become vested. You
shall receive a lump sum cash payment upon settlement, in accordance with the
terms of this Award Notice, equal to the Fair Market Value on the date the RSUs
became vested, which in the case of Sections 3(a)(iii) and 3(a)(iv) is the date
of your Termination of Employment, multiplied by the number of RSUs that are
settled at such time. Upon settlement, a number of RSUs equal to the number of
Shares represented thereby shall be extinguished and such number of RSUs will no
longer be considered to be held by you for any purpose.

SECTION 4. Forfeiture of RSUs. Unless the Committee determines otherwise, and
except as otherwise provided in Section 3 of this Award Notice, if the Vesting
Date with respect to any RSUs awarded to you pursuant to this Award Notice has
not occurred prior to the date of your Termination of Employment, your rights
with respect to such RSUs shall immediately terminate upon your Termination of
Employment, and you will be entitled to no further payments or benefits with
respect thereto.

SECTION 5. Voting Rights; Dividend Equivalents. You do not have any of the
rights of a stockholder with respect to the RSUs granted to you pursuant to this
Award. Further, you do not have the right to vote or to receive any dividends or
any dividend equivalents relating to such dividends declared or paid on the
Shares.



--------------------------------------------------------------------------------

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion and notwithstanding clause (ii) of Section 10(a) of
the Plan, prior to the date that they become vested, RSUs may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered by
you, otherwise than by will or by the laws of descent and distribution, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company, provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

SECTION 7. Data Privacy. You hereby explicitly consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this Award Notice by and among, as applicable, the Company, its Affiliates and
its Subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan. You understand that the Company (and/or
your local employer, if applicable) holds certain personal information about
you, which information may include, but is not limited to, your name, home
address and telephone number, date of birth, email address, family size, marital
status, sex, beneficiary information, emergency contacts, passport/visa
information, age, language skills, drivers license information, nationality,
resume, wage history, employment references, social insurance number or other
identification number, salary, job title, employment or severance contract
details, current wage and benefit information, personal bank account number, tax
related information, plan or benefit enrollment forms and elections, option or
benefit statements, any shares of stock or directorships in the company, details
of all shares (if any) granted, canceled, purchased, vested, unvested or
outstanding for purpose of managing and administering the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any proceeds acquired. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Human Resources. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
Human Resources.

SECTION 8. Tax Withholding and Consents.

(a)         Tax Withholding. Subject to the terms of the Plan and as a condition
of the Award, you acknowledge that, regardless of any action taken by the
Company, or if different, your employer, the ultimate liability for all
applicable Federal, state, local or foreign income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the plan and legally applicable to you
(“Tax-Related Items”), is and remains your responsibility and may exceed the
amount actually withheld by the Company, or if different, your employer. You
further acknowledge that the Company and/or your employer (1) make no
representations or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including but not limited to, the
grant, vesting or settlement of the Award; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the date of grant and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the



--------------------------------------------------------------------------------

employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. Notwithstanding
anything else herein to the contrary, the Company may withhold (or cause to be
withheld) from any cash amounts otherwise due or payable under or pursuant to
this Award Notice such Tax-Related Items as may be required to be withheld
pursuant to any applicable law or regulation.

(b)         Consents. Your rights in respect of the RSUs are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).

SECTION 9. Successors and Assigns of the Company. The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 10. Committee Discretion. Pursuant to Section 3(e) of the Plan, the
Committee may delegate to one or more senior officers of the Company the
authority to make grants of Awards and all necessary and appropriate decisions
and determinations with respect thereto. The Committee, and any officer to whom
the Committee has delegated authority pursuant to the Plan, shall have full and
plenary discretion with respect to any actions to be taken or determinations to
be made in connection with this Award Notice, and any such determinations shall
be final, binding and conclusive. Any references in this Award Notice to the
Committee shall be deemed to include any officer to whom the Committee has
delegated authority pursuant to the Plan.

SECTION 11. Amendment of this Award Notice. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Notice prospectively or retroactively; provided,
however, that, except as set forth in Section 10(e) of the Plan relating to
Section 409A of the Code, any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair your rights under this Award Notice shall not to that extent be effective
without your consent (it being understood, notwithstanding the foregoing
proviso, that this Award Notice and the RSUs shall be subject to the provisions
of Section 7(c) of the Plan relating to the adjustment of Awards upon the
occurrence of certain unusual or nonrecurring events).

SECTION 12. Priority of Interpretation. To the extent permitted by the Plan, in
the event of any conflict between the terms of this Award Notice and the terms
of any plan, program, agreement or arrangement of the Company or any of its
Subsidiaries applicable to you, the terms of such plan, program, agreement or
arrangement shall govern.

SECTION 13. Miscellaneous.

(a)         Continuation of Employment; Not a Contract of Employment; No
Acquired Rights. This Award Notice shall not confer upon you any right to
continuation of employment by the Company, its Affiliates, and/or its
Subsidiaries, nor shall this Award Notice interfere in any way with the
Company’s, its Affiliates’, and/or its Subsidiaries’ right to terminate your
employment at any time, except to the extent expressly provided otherwise in a
written agreement between you and the Company, an Affiliate or Subsidiary or as
prohibited by law.

(b)         Not a Part of Salary. In accepting the grant of an Award under the
Plan, you acknowledge that: (i) the Plan is established voluntarily by the
Company, it is discretionary in nature and



--------------------------------------------------------------------------------

it may be modified, suspended or terminated by the Company at any time, as
provided in the Plan and this Award Notice; (ii) the grant of the RSUs is
voluntary and occasional and does not create any contractual or other right to
receive future grants of RSUs, or benefits in lieu of RSUs, even if RSUs have
been granted repeatedly in the past; (iii) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (iv) your
participation in the Plan is voluntary; (v) the RSUs and any cash received upon
vesting of the RSUs is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(vi) the grant of RSUs is provided for future services to the Company and its
Affiliates and is not under any circumstances to be considered compensation for
past services; (vii) in the event that you are an employee of the Company,
Affiliate or Subsidiary, the grant will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the grant will not
be interpreted to form an employment contract with the Affiliate or Subsidiary
that is your employer; (viii) the future value of the cash payment is unknown
and cannot be predicted with certainty; (ix) no claim or entitlement to
compensation or damages arises from forfeiture or termination of the RSUs or
diminution in value of the RSUs and you irrevocably release the Company, its
Affiliates and its Subsidiaries from any such claim that may arise; and (x) in
the event of involuntary termination of your employment, your right to receive
RSUs and vest in RSUs and/or receive a cash payment under the Plan, if any, will
terminate in accordance with the terms of the Plan and will not be extended by
any notice period mandated under local law; furthermore, your right to vest in
the RSUs after such termination of employment, if any, will be measured by the
date of termination of your active employment and will not be extended by any
notice period mandated under local law.

(c)         Addendum to Award Notice. Notwithstanding any provisions of this
Award Notice to the contrary, the RSUs shall be subject to such special terms
and conditions for your country of residence (and country of employment, if
different), as the Company may determine in its sole discretion and which shall
be set forth in an addendum to these terms and conditions (the “Addendum”). If
you transfer your residence and/or employment to another country, any special
terms and conditions for such country will apply to the RSUs to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
RSUs and the Plan (or the Company may establish additional terms and conditions
as may be necessary or advisable to accommodate your transfer). In all
circumstances, the Addendum shall constitute part of these terms and conditions.

(d)         Electronic Delivery. The Company may, in its sole discretion,
deliver any documents related to the RSUs or other awards granted to you under
the Plan by electronic means. You hereby consent to receive such documents be
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third
party-designated by the Company.

(e)         Foreign Indemnity. You agree to indemnify the Company for your
portion of any social insurance obligations or taxes arising under any foreign
law with respect to the grant or settlement of this Award.

(f)         Not a Public Offering in Non-U.S. Jurisdictions. If you are resident
or employed outside of the United States, neither the grant of the RSUs under
the Plan nor the payment of cash upon vesting of the RSUs is intended to be a
public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filings to the local securities authorities in
jurisdictions outside of the United States unless otherwise required under local
law.



--------------------------------------------------------------------------------

(g)         English Language. If you are resident and/or employed outside of the
United States, you acknowledge and agree that it is your express intent that the
Award Notice, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the RSUs, be drawn up in English.
If you have received the Award Notice, the Plan or any other documents related
to the RSUs translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.

(h)         Section 409A. This Award is intended to be exempt from Section 409A
of the Code to the maximum extent possible as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and shall be interpreted and construed
consistently with such intent.

(i)         Compliance with Local Law. If you are resident or employed outside
of the United States, as a condition to the grant of RSUs, you agree to
repatriate all payments attributable to the cash acquired under the Plan in
accordance with local foreign exchange rules and regulations in your country of
residence (and country of employment, if different). In addition, you agree to
take any and all actions, and consent to any and all actions taken by the
Company and the Company’s Affiliates and Subsidiaries, as may be required to
allow the Company and the Company’s Affiliates and Subsidiaries to comply with
local laws, rules and regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal legal and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).

(j)         Requirements of Law. The grant of RSUs under the Plan, and the
payment of cash upon the vesting of the RSUs shall be subject to, and
conditioned upon, satisfaction of all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(k)         Governing Law. All questions concerning the construction, validity
and interpretation of this Award Notice and the Plan shall be governed and
construed according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
this Award or the Plan shall be brought only in the state or federal courts of
the State of Delaware.

(l)         Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, and your participation in the Plan, to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the administration of the Award and the
Plan. Such requirements may include (but are not limited to) requiring you to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.

(m)         Additional Information. If you have any questions regarding this
Award Notice, please contact «Contact Details», or your HR Partner. If you wish
to obtain a copy of the Plan or a list of names and addresses of any potential
recipients of the Data please contact «Contact Details».